Citation Nr: 9909902	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.  This appeal arises from a January 1997 rating decision 
of the Winston-Salem, North Carolina, Regional Office (RO).  
In this decision, the RO denied the veteran's claim for an 
increased evaluation, in excess of 30 percent disabling, of 
his post-traumatic stress disorder (PTSD).  He appealed this 
determination.


REMAND

A review of the claims file indicates that the RO last 
reviewed the current claim in a supplemental statement of the 
case (SSOC) issued in October 1998.  In late January 1999, 
the Board of Veterans' Appeals (Board) received a letter 
directly from the veteran's private psychiatrist.  It is the 
undersigned's determination that the RO has not had an 
opportunity to review this evidence and it was not 
accompanied by a waiver from the veteran of RO consideration.  
Therefore, under the provisions of 38 C.F.R. § 20.1304(c) 
(1998), the Board is required to remand this case so that the 
RO can conduct initial consideration of this evidence.  Under 
the circumstances, this case is REMANDED to the RO for the 
following action:

The RO should review the private 
psychiatrist's letter of late January 
1999, conduct any necessary development 
of the claim, and determine if the 
veteran's claim for an increased 
evaluation of his PTSD can now be 
granted.  If this decision remains 
unfavorable to the veteran, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be given 
the appropriate opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to ensure the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


